Exhibit 10.1

TRULIA, INC.

2.75% Convertible Senior Notes due 2020

Purchase Agreement

December 11, 2013

J. P. Morgan Securities LLC

Deutsche Bank Securities Inc.

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Trulia, Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), $200,000,000 principal amount of its 2.75% Convertible
Senior Notes due 2020 (the “Underwritten Securities”) and, at the option of the
Initial Purchasers, up to an additional $30,000,000 principal amount of its
2.75% Convertible Senior Notes due 2020 (the “Option Securities”), solely to
cover overallotments, if and to the extent that the Initial Purchasers shall
have determined to exercise the option to purchase such Option Securities
granted to the Initial Purchasers in Section 2 hereof. The Underwritten
Securities and the Option Securities are herein referred to as the “Securities”.
The Securities will be issued pursuant to an Indenture to be dated as of
December 17, 2013, between the Company and Wells Fargo Bank, National
Association, as trustee (the “Trustee”) (the “Indenture”). The Securities will
be convertible into shares (the “Underlying Securities”) of common stock, par
value $0.00001 per share of the Company (the “Common Stock”) in accordance with
the terms of the Indenture.



--------------------------------------------------------------------------------

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering memorandum dated December 10, 2013 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement. The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.

At 11:30 p.m. New York City time on December 11, 2013 (the “Time of Sale”), the
Company had prepared the following information (collectively, the “Time of Sale
Information”): the Preliminary Offering Memorandum, as supplemented and amended
by the written communications listed on Annex B hereto.

2. Purchase and Resale of the Securities by the Initial Purchasers. (a) The
Company agrees to issue and sell the Underwritten Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Underwritten
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 97.0% of the principal amount thereof (the “Purchase Price”)
plus accrued interest, if any, from December 17, 2013 to the Closing Date (as
defined below).

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from the Closing
Date to the date of payment and delivery.

If any Option Securities are to be purchased, the amount of Option Securities to
be purchased by each Initial Purchaser shall be the amount of Option Securities
which bears the same ratio to the aggregate amount of Option Securities being
purchased as the amount of Underwritten Securities set forth opposite the name
of such Initial Purchaser in Schedule 1 hereto (or such amount increased as set
forth in Section 10 hereof) bears to the aggregate amount of Underwritten
Securities being purchased from the Company by the several Initial Purchasers,
subject, however, to such adjustments to eliminate Securities in denominations
other than $1,000 as the Representatives in their sole discretion shall make.

 

2



--------------------------------------------------------------------------------

The Initial Purchasers may exercise their overallotment option to purchase the
Option Securities at any time in whole, or from time to time in part, on or
before the 30th day following the date of this Agreement, by written notice from
the Representatives to the Company. Such notice shall set forth the aggregate
amount of Option Securities as to which the option is being exercised and the
date and time when the Option Securities are to be delivered and paid for, which
may be the same date and time as the Closing Date (as hereinafter defined) but
shall not be earlier than the Closing Date or later than the tenth full business
day (as hereinafter defined) after the date of such notice (unless such time and
date are postponed in accordance with the provisions of Section 10 hereof). Any
such notice shall be given at least two business days prior to the date and time
of delivery specified therein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(e) and 6(f), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above, and each Initial
Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser; provided that such offers and sales shall be made in
accordance with the terms of this Agreement.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the

 

3



--------------------------------------------------------------------------------

Underwritten Securities, at the offices of Wilson Sonsini Goodrich & Rosati,
P.C., 650 Page Mill Road, Palo Alto, California 94304-1050, at 10:00 A.M. New
York City time, on December 17, 2013, or at such other time or place on the same
or such other date, not later than the fifth business day thereafter, as the
Representatives and the Company may agree upon in writing or, in the case of the
Option Securities, on the date and at the time and place specified by the
Representatives in the written notice of the Initial Purchasers’ election to
purchase such Option Securities. The time and date of such payment for the
Underwritten Securities is referred to herein as the “Closing Date” and the time
and date for such payment for the Option Securities, if other than the Closing
Date, is herein referred to as an “Additional Closing Date”.

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company. The Global Note will be made available for
inspection by the Representatives at the office of J.P. Morgan Securities LLC
set forth above not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date or the Additional Closing Date, as the case may
be.

(f) The Company acknowledges and agrees that the Initial Purchasers are acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Initial Purchasers shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Initial Purchasers of the Company, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Initial Purchasers and shall not be on behalf of the Company.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
furnished to the Company in writing by an Initial Purchaser through the
Representatives expressly for use in any Preliminary Offering Memorandum, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 7(b)
hereof.

 

4



--------------------------------------------------------------------------------

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale,
did not, and as of the Closing Date and as of the Additional Closing Date, as
the case may be, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information furnished to the Company in writing by an Initial Purchaser through
the Representatives expressly for use in such Time of Sale Information, it being
understood and agreed that the only information furnished by any Initial
Purchaser consists of the information described as such in Section 7(b) hereof.
No statement of material fact included in the Offering Memorandum has been
omitted from the Time of Sale Information and no statement of material fact
included in the Time of Sale Information that is required to be included in the
Offering Memorandum has been omitted therefrom.

(c) Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex B hereto, including a
term sheet substantially in the form of Annex C hereto, which constitute part of
the Time of Sale Information, and (iv) each electronic road show and any other
written communications approved in writing in advance by the Representatives,
such approval not to be unreasonably withheld or delayed. Each such Issuer
Written Communication, when taken together with the Time of Sale Information,
did not, and as of the Closing Date and as of the Additional Closing Date, as
the case may be, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information furnished to the Company in
writing by an Initial Purchaser through the Representatives expressly for use in
such Issuer Written Communication, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof. Each such Issuer Written
Communication, as of its issue date and at all subsequent times through the
completion of the initial offering of the Securities or until any earlier date
that the Company notified or notifies the Representatives as described in
Section 4(e), did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Time of Sale Information or the Offering Memorandum, including any document
incorporated by reference therein.

(d) Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering

 

5



--------------------------------------------------------------------------------

Memorandum does not and will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation and warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information furnished to the Company in writing by an Initial Purchaser
through the Representatives expressly for use in the Offering Memorandum, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 7(b)
hereof.

(e) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum and the Time of Sale Information, when they were filed with
the Securities and Exchange Commission (the “Commission”), or as subsequently
amended prior to the Time of Sale, conformed in all material respects to the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and none of such documents contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and any further documents so filed and incorporated by reference in
the Offering Memorandum and the Time of Sale Information, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading

(f) Financial Statements. The financial statements (including the related notes
thereto) of the Company and its consolidated subsidiaries included or
incorporated by reference in the Offering Memorandum and the Time of Sale
Information comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly in
all material respects the financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods covered thereby, except unaudited financial statements, which are
subject to normal year end adjustment and do not contain certain footnotes as
permitted by the applicable rules of the Commission, and any supporting
schedules included or incorporated by reference in the Offering Memorandum and
the Time of Sale Information present fairly in all material respects the
information required to be stated therein; and the other financial information
included or incorporated by reference in the Offering Memorandum and the Time of
Sale Information has been derived from the accounting records of the Company and
its consolidated subsidiaries and presents fairly in all material respects the
information shown thereby. There are no financial statements (historical or pro
forma) that are required to be included in the Offering Memorandum and the Time
of Sale Information that are not included as required. The pro forma financial
information and the related notes thereto included or incorporated by reference
in the Offering Memorandum and the Time of Sale Information have been prepared
in accordance with the applicable requirements of the Securities Act and the
Exchange Act, as applicable, and the assumptions underlying such pro forma
financial information are reasonable and are set forth in the Offering
Memorandum and the Time of Sale Information.

 

6



--------------------------------------------------------------------------------

(g) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the Offering
Memorandum and the Time of Sale Information, (i) there has not been any change
in the capital stock (other than the issuance of shares of Common Stock upon
exercise of stock options and warrants described as outstanding in, and the
grant of options and awards under existing equity incentive plans described in,
the Offering Memorandum and the Time of Sale Information), any material change
in the short-term debt or long-term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development involving a material adverse change,
in or affecting the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement (whether or not in
the ordinary course of business) that is material to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any loss or interference with its business that is material to the Company and
its subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in the Offering Memorandum and the Time of Sale Information.

(h) Organization and Good Standing. The Company and each of its significant
subsidiaries within the meaning of Rule 1-02(w) of Regulation S-X under the
Securities Act (each a “Significant Subsidiary,” and collectively, the
“Significant Subsidiaries” as set forth in Schedule 2 hereto) have been duly
organized and are validly existing and in good standing under the laws of their
respective jurisdictions of organization, are duly qualified to do business and
are in good standing in each jurisdiction in which their respective ownership or
lease of property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified or in good standing or have such
power or authority would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, properties,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its subsidiaries taken as a whole or on the
performance by the Company of its obligations under the Transaction Documents
(as defined below) (a “Material Adverse Effect”).

(i) Capitalization. On the Closing Date, the Company will have an authorized
capitalization as set forth in the Offering Memorandum and the Time of Sale
Information under the heading “Capitalization”; all the outstanding shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable and are not subject to any pre-emptive or
similar rights; except as described in or expressly contemplated by the Offering
Memorandum and the Time of Sale Information, there are no outstanding rights
(including,

 

7



--------------------------------------------------------------------------------

without limitation, pre-emptive rights), warrants or options to acquire, or
instruments convertible into or exchangeable for, any shares of capital stock or
other equity interest in the Company or any of its subsidiaries, or any
contract, commitment, agreement, understanding or arrangement of any kind
relating to the issuance of any capital stock of the Company or any such
subsidiary, any such convertible or exchangeable securities or any such rights,
warrants or options; as of the Closing Date, the capital stock of the Company
will conform in all material respects to the description thereof contained in
the Offering Memorandum and the Time of Sale Information; and all the
outstanding shares of capital stock or other equity interests of each subsidiary
owned, directly or indirectly, by the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party.

(j) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company (the
“Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), so qualifies, (ii) each grant of a Stock Option was
duly authorized no later than the date on which the grant of such Stock Option
was by its terms to be effective (the “Grant Date”) by all necessary corporate
action, including, as applicable, approval by the Board of Directors of the
Company (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes or written
consents, and the award agreement governing such grant (if any) was duly
executed and delivered by each party thereto, (iii) each such grant was made
(A) in accordance with the terms of the Company Stock Plans, and (B) in all
material respects in accordance with the Exchange Act, and all other applicable
laws and regulatory rules or requirements, and (iv) each such grant was properly
accounted for in accordance with GAAP in the financial statements (including the
related notes) of the Company and disclosed in the Company’s filings with the
Commission in accordance with the Exchange Act and all other applicable laws.
The Company has not knowingly granted, and there is no and has been no policy or
practice of the Company of granting, Stock Options prior to, or otherwise
coordinating the grant of Stock Options prior to, the release or other public
announcement of material information regarding the Company or its subsidiaries
or their results of operations or prospects.

(k) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Indenture and the Securities
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of each of the Transaction
Documents and the consummation by it of the transactions contemplated thereby or
by the Time of Sale Information and the Offering Memorandum has been duly and
validly taken.

(l) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(m) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company

 

8



--------------------------------------------------------------------------------

in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the ““Enforceability
Exceptions”).

(n) The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(o) The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into shares of the Underlying
Securities in accordance the terms of the Securities and the Indenture; the
Underlying Securities reserved for issuance upon conversion of the Securities at
the initial conversion rate have been duly authorized and reserved and, when
issued upon conversion of the Securities in accordance with the terms of the
Securities and the Indenture, will be validly issued, fully paid and non
assessable, and the issuance of the Underlying Securities will not be subject to
any preemptive or similar rights.

(p) [Reserved.]

(q) Disclosure. The statements set forth in the Time of Sale Information and the
Offering Memorandum under the caption “Description of Capital Stock,” insofar as
they purport to constitute a summary of the terms of the Common Stock, under the
caption “Description of Notes,” insofar as they purport to constitute a summary
of the Indenture, under the captions “Certain U.S. Federal Income Tax
Considerations,” and “Plan of Distribution,” insofar as they purport to describe
the provisions of the laws and documents referred to therein (other than
descriptions of selling restrictions related to the Securities for offers or
sales of the Securities outside of the United States as set forth under the
caption “Plan of Distribution” for which the Company expresses no opinion), are
accurate, complete and fair.

(r) No Violation or Default. Neither the Company nor any of its Significant
Subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Significant Subsidiaries is a
party or by which the Company or any of its Significant Subsidiaries is bound or
to which any of the property or assets of the Company or any of its Significant
Subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(s) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale of the Securities (including
the issuance of the Underlying Securities upon conversion thereof) and the
consummation by the Company of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its Significant Subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Significant Subsidiaries is a
party or by which the Company or any of its Significant Subsidiaries is bound or
to which any of the property or assets of the Company or any of its Significant
Subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Company or any of
its Significant Subsidiaries or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(t) No Consents Required. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale of
the Securities (including the issuance of the Underlying Securities upon
conversion thereof) and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Initial Purchasers.

(u) Legal Proceedings. Except as described in the Time of Sale Information and
the Offering Memorandum, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its Significant Subsidiaries is or may be a party or to which any
property of the Company or any of its Significant Subsidiaries is or may be the
subject that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect; to the knowledge of the Company, no such
investigations, actions, suits or proceedings are threatened or contemplated by
any governmental or regulatory authority or threatened by others.

(v) Independent Accountants. Deloitte & Touche LLP, who have certified certain
financial statements of the Company, and KPMG LLP, who have certified certain
financial statements of Market Leader, Inc. and its subsidiaries, each is an
independent registered public accounting firm with respect to the Company within
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(w) Title to Real and Personal Property. The Company and its Significant
Subsidiaries have good and marketable title in fee simple (in the case of real
property) to, or have valid and marketable rights to lease or otherwise use, all
items of real and personal property and assets that are material to the
respective businesses of the Company and its Significant

 

10



--------------------------------------------------------------------------------

Subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Significant Subsidiaries, (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or
(iii) exist pursuant to the Company’s credit facility and are described in the
Time of Sale Information and the Offering Memorandum.

(x) Title to Intellectual Property. The Company and its Significant Subsidiaries
own or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their business as currently
conducted and as proposed to be conducted in the Time of Sale Information and
the Offering Memorandum; provided that the foregoing representation is made only
as to the Company’s knowledge as it concerns third party patent rights,
copyrights and trademark rights. The conduct of the Company’s businesses and its
Significant Subsidiaries do not, to the Company’s knowledge, conflict in any
material respect with any such rights of others. Except as described in the Time
of Sale Information and the Offering Memorandum, the Company and its Significant
Subsidiaries have not received any notice of any claim of infringement,
misappropriation or conflict with any such rights of others in connection with
their patents, patent rights, licenses, inventions, trademarks, service marks,
trade names, copyrights and know-how, which would reasonably be expected to
result in a Material Adverse Effect.

(y) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its Significant Subsidiaries, on the one
hand, and the directors, officers, stockholders, customers or suppliers of the
Company or any of its Significant Subsidiaries, on the other, that is required
by the Securities Act to be described in a prospectus (related to a registration
statement on Form S-3) to be filed with the Commission and that is not so
described in the Time of Sale Information and the Offering Memorandum. As of the
date of the Time of Sale Information and the Offering Memorandum, there were no
outstanding personal loans made, directly or indirectly, by the Company to any
director or executive officer of the Company.

(z) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
received by the Company as described in the Time of Sale Information and the
Offering Memorandum, will not be required to register as an “investment company”
or an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

(aa) Taxes. The Company and its Significant Subsidiaries have paid all federal,
state, local and foreign and other material taxes required to be paid, except
for any tax that is being contested in good faith and for which an adequate
reserve or accrual has been established in accordance with GAAP and filed all
federal income and other material tax returns required to be filed through the
date hereof; and except as otherwise disclosed in the Time of Sale Information

 

11



--------------------------------------------------------------------------------

and the Offering Memorandum, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
Significant Subsidiaries or any of their respective properties or assets, except
where the failure to pay or file or where such deficiency would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(bb) Licenses and Permits. The Company and its Significant Subsidiaries possess
all licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Time of Sale Information and the
Offering Memorandum, except where the failure to possess or make the same would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and except as described in the Time of Sale Information and the
Offering Memorandum, neither the Company nor any of its Significant Subsidiaries
has received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course, except where such revocation, modification or nonrenewal would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(cc) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its Significant Subsidiaries exists or, to the knowledge of
the Company, is contemplated or threatened, and the Company is not aware of any
existing or imminent labor disturbance by, or dispute with, the employees of any
of its or its Significant Subsidiaries’ principal suppliers, contractors or
customers, except as would not reasonably be expected to have a Material Adverse
Effect.

(dd) Compliance with and Liability under Environmental Laws. Except as would not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Company and its Significant Subsidiaries (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, requirements, decisions, judgments, decrees, orders and the
common law relating to pollution or the protection of the environment, natural
resources or human health or safety, including those relating to the generation,
storage, treatment, use, handling, transportation, Release or threat of Release
of Hazardous Materials (collectively, “Environmental Laws”), (ii) have not
received written notice alleging actual or potential violation of or any actual
or potential liability under any Environmental Laws, including for the
investigation or remediation of any Release or threat of Release of Hazardous
Materials, (iii) are not a party to any order, decree or agreement that imposes
any obligation or liability under any Environmental Law, including for the
Release or threat of Release of Hazardous Materials, (iv) do not anticipate
capital expenditures relating to any Environmental Laws, (v) do not know of any
Release or threat of Release of Hazardous Materials by, relating to or caused by
the Company or its Significant Subsidiaries (or, to the knowledge of the Company
and its Significant Subsidiaries, any other entity) for whose acts or omissions
the Company or any of its Significant Subsidiaries are liable. “Hazardous
Materials” means any material, chemical, substance, waste, pollutant,
contaminant, compound, mixture, or constituent thereof, in any form or amount,
including petroleum (including crude oil or any fraction thereof) and

 

12



--------------------------------------------------------------------------------

petroleum products, natural gas liquids, asbestos and asbestos containing
materials, naturally occurring radioactive materials, brine, and drilling mud,
regulated or which can give rise to liability under any Environmental Law.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, or migrating in, into or through the environment, or in,
into, from or through any building or structure.

(ee) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Code) would have any
liability (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to, ERISA and the Code, except for noncompliance that
could not reasonably be expected to result in material liability to the Company
or its Significant Subsidiaries; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan excluding transactions effected pursuant to a statutory or
administrative exemption that could reasonably be expected to result in a
material liability to the Company or its Significant Subsidiaries; (iii) for
each Plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, as applicable, has been satisfied (without taking into
account any waiver thereof or extension of any amortization period) and is
reasonably expected to be satisfied in the future (without taking into account
any waiver thereof or extension of any amortization period granted by the
Internal Revenue Service); (iv) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur that
either has resulted, or could reasonably be expected to result, in material
liability to the Company or its Significant Subsidiaries; (v) neither the
Company nor any member of the Controlled Group has incurred, nor reasonably
expects to incur, any material liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA); and (vi) to the Company’s
knowledge, there is no pending audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other governmental agency or any foreign regulatory agency with respect
to any Plan that could reasonably be expected to result in material liability to
the Company or its Significant Subsidiaries. None of the following events has
occurred or is reasonably likely to occur: (x) a material increase in the
aggregate amount of contributions required to be made to all Plans by the
Company or its Significant Subsidiaries in the current fiscal year of the
Company or its Significant Subsidiaries compared to the amount of such
contributions made in the Company’s and its Significant Subsidiaries most
recently completed fiscal year; or (y) a material increase in the Company or its
Significant Subsidiaries “accumulated post-retirement benefit obligations”
(within the meaning of Statement of Financial Accounting Standards 106) compared
to the amount of such obligations in the Company’s or its Significant
Subsidiaries most recently completed fiscal year.

(ff) Disclosure Controls. The Company and its Significant Subsidiaries maintain
an effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the

 

13



--------------------------------------------------------------------------------

Exchange Act) that has been designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its Significant Subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(gg) Accounting Controls. The Company and its Significant Subsidiaries maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) interactive data in eXtensible
Business Reporting Language incorporated by reference in the Time of Sale
Information and the Offering Memorandum fairly presents the information called
for in all material respects and is prepared in accordance with the Commission’s
rules and guidelines applicable thereto. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, there are no material weaknesses in the
Company’s internal controls. The Company’s auditors and the Audit Committee of
the Board of Directors of the Company have been advised of: (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

(hh) Insurance. The Company and its Significant Subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as are reasonably adequate to protect the
Company and its Significant Subsidiaries and the business of the Company and its
Significant Subsidiaries; and (i) the Company and its Significant Subsidiaries
have not received written notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance and (ii) to the Company’s knowledge, no
events have occurred with respect to the Company or its Significant Subsidiaries
that would cause it to be unable to renew its existing insurance coverage as and
when it expires or to obtain similar coverage from other insurers.

 

14



--------------------------------------------------------------------------------

(ii) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds,
including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption laws; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit.

(jj) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

(kk) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently the
subject of any sanctions administered or enforced by the U.S. Government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or the target of Sanctions, including, without limitation, Cuba,
Burma (Myanmar), Iran, North Korea, Sudan and Syria (each, a “Sanctioned
Country”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or the
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as advisor, investor or otherwise) of Sanctions. For the past 3 years,
the Company and its subsidiaries have not knowingly engaged in, are not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions or with any Sanctioned Country.

 

15



--------------------------------------------------------------------------------

(ll) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company, except for such prohibitions
that would not reasonably be expected to materially affect the Company’s ability
to make payments on the Securities as required by the Indenture.

(mm) No Broker’s Fees. Neither the Company nor any of its Significant
Subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
the Company or any of its Significant Subsidiaries or any Initial Purchaser for
a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities.

(nn) Rule 144A Eligibility. On the Closing Date or the Additional Closing Date,
the Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Time of Sale
Information, as of the Time of Sale, and the Offering Memorandum, as of its
date, contains or will contain all the information that, if requested by a
prospective purchaser of the Securities, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

(oo) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(pp) No General Solicitation. None of the Company or any of its affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no representation is made) has solicited offers for, or
offered or sold, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(qq) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”).

 

16



--------------------------------------------------------------------------------

(rr) No Stabilization. The Company has not taken, directly or indirectly (except
as it relates to the Initial Purchasers), any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities in violation of any applicable laws or
regulations.

(ss) [Reserved.]

(tt) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Information and the Offering Memorandum has
been made without a reasonable basis or has been disclosed other than in good
faith.

(uu) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.

(vv) Sarbanes-Oxley Act. The Company is in compliance with any applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

(ww) No Rated Securities. There are no debt securities or preferred stock of, or
guaranteed by, the Company that are rated by a “nationally recognized
statistical rating organization,” as such term is defined in Section 3(a)(62) of
the Exchange Act.

(xx) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language incorporated by reference in the Time of Sale
Information and the Offering Memorandum fairly presents the information called
for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto and documents incorporated by
reference therein) as the Representatives may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or, through the
completion of the offer and sale of the Securities by the Initial Purchasers,
filing with the Commission any document that will be incorporated by reference
therein, the Company will furnish to the Representatives and counsel for the
Initial Purchasers a copy of the proposed Offering Memorandum or such amendment
or supplement or document to be incorporated by reference therein for review,
and will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.

 

17



--------------------------------------------------------------------------------

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

(d) Notice to the Representatives. Through the completion of the offer and sale
of the Securities by the Initial Purchasers, the Company will advise the
Representatives promptly, and confirm such advice in writing, (i) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the Company has knowledge of the
initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale Information,
Issuer Written Communication or the Offering Memorandum is delivered to a
purchaser, not misleading; and (iii) of the receipt by the Company of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and the Company will use its commercially reasonable efforts
to prevent the issuance of any such order preventing or suspending the use of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will obtain as soon as possible the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will promptly notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (or including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with applicable law and (2) if at
any time prior to the Closing Date (i) any event or development shall occur or
condition shall exist as a result of which any of the Time of Sale Information
as then amended or supplemented would include any untrue statement of a material

 

18



--------------------------------------------------------------------------------

fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Time of Sale Information to comply with law, the Company will promptly notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
any of the Time of Sale Information (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in any of the Time of Sale Information as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading.

(f) Blue Sky Compliance. If required by applicable law, the Company will qualify
the Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions as the Representatives shall reasonably request and will continue
such qualifications in effect through the completion of the offer and sale of
the Securities by the Initial Purchasers; provided that the Company shall not be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(g) Clear Market. For a period of 90 days after the date of the offering of the
Securities, the Company will not (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, or file with the Commission a registration statement
under the Securities Act relating to, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, or
publicly disclose the intention to make any offer, sale, pledge, disposition or
filing, or (ii) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of the Common Stock or
any such other securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written consent of the
Representatives, other than the Securities to be sold hereunder, any shares of
Common Stock of the Company issued upon conversion of the Securities or upon the
exercise or vesting of options or other securities convertible into or
exchangeable for Common Stock granted under the Company Stock Plans, upon
exercise of any warrant of the Company outstanding as of the date of this
Agreement and up to 10% of the Company’s outstanding securities issued by the
Company in connection with mergers, acquisitions or commercial or strategic
transactions.

(h) Use of Proceeds. The Company intends to apply the net proceeds from the sale
of the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds”.

 

19



--------------------------------------------------------------------------------

(i) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that would reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities, and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

(j) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Securities. The Company will use its
commercially reasonable efforts to cause the Underlying Securities to be listed
on the New York Stock Exchange.

(k) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(l) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(m) No Resales by the Company. During the period from the Closing Date until one
year after the Closing Date or the last Additional Closing Date, if applicable,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities that have
been acquired by any of them, except for Securities purchased by the Company or
any of its affiliates and resold in a transaction registered under the
Securities Act.

(n) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(o) No General Solicitation. None of the Company or any of its affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no covenant is given) will solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act.

(p) [Reserved.]

 

20



--------------------------------------------------------------------------------

(q) [Reserved.]

(r) Investment Company. The Company will not invest, or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Company to register as an investment company under
the Investment Company Act.

(s) [Reserved.]

(t) Lock-up Agreements. The Company has caused each director of the Company and
each officer of the Company, as designated by the Company’s Board of Directors
for purposes of Section 16 under the Exchange Act, to furnish to the
Representatives, on or prior to the date of this Agreement, a “lock-up”
agreement, each substantially in the form of Exhibit A hereto.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex B or prepared pursuant to Section 3(c) or Section 4(c) above (including
any electronic road show), (iv) any written communication prepared by such
Initial Purchaser and approved by the Company in advance in writing or (v) any
written communication relating to or that contains the terms of the Securities
and/or other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Underwritten Securities on the Closing Date or the
Option Securities on the Additional Closing Date, as the case may be, as
provided herein is subject to the performance by the Company of the respective
covenants and other obligations hereunder and to the following additional
conditions:

(a) Representations and Warranties. The respective representations and
warranties of the Company contained herein shall be true and correct on the date
hereof and on and as of the Closing Date or the Additional Closing Date, as the
case may be; and the statements of the Company and its officers in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date or the Additional Closing Date, as the case may be.

(b) No Material Adverse Change. No change, event or condition of a type
described in Section 3(g) hereof shall have occurred or shall exist, which
change, event or condition is not described in the Time of Sale Information
(excluding any amendment or supplement thereto) and the Offering Memorandum
(excluding any amendment or supplement thereto) and the effect of which in the
reasonable judgment of the Representatives make it impracticable or inadvisable
to proceed with the offering, sale or delivery of the Securities on the Closing
Date or the Additional Closing Date, as the case may be, on the terms and in the
manner contemplated by this Agreement, the Time of Sale Information and the
Offering Memorandum.

 

21



--------------------------------------------------------------------------------

(c) Officers’ Certificate. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional executive officer of the Company on behalf of the
Company and not in their individual capacities, (i) confirming that such
officers have carefully reviewed the Time of Sale Information and the Offering
Memorandum and, to the knowledge of such officers, the representations set forth
in Sections 3(a), 3(b) and 3(d) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Company in Section 3 of
this Agreement are true and correct and that the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date or the Additional Closing Date, as the
case may be, and (iii) to the effect set forth in paragraphs (a) and (b) above.

(d) Comfort Letters. On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, Deloitte & Touche LLP and KPMG
LLP shall have furnished to the Representatives, at the request of the Company,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided, that the letter delivered on the Closing Date or the Additional
Closing Date, as the case may be, shall use a “cut-off” date no more than three
business days prior to such Closing Date or such Additional Closing Date, as the
case may be.

(e) Opinion and Negative Assurance Letter of Counsel for the Company. Wilson
Sonsini Goodrich & Rosati, P.C., counsel for the Company, shall have furnished
to the Representatives, at the request of the Company, their written opinion and
negative assurance letter, dated the Closing Date or the Additional Closing
Date, as the case may be, and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives to the effect set forth
in Annex A hereto.

(f) Opinion and Negative Assurance Letter of Counsel for the Initial Purchasers.
The Representatives shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and negative assurance
letter of Goodwin Procter LLP and Davis Polk & Wardwell LLP, counsels for the
Initial Purchasers, with respect to such matters as the Representatives may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

(g) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities by the Company; and no injunction
or order of any federal, state or foreign court shall have been issued that
would, as of the Closing Date or the Additional Closing Date, as the case may
be, prevent the issuance.

 

22



--------------------------------------------------------------------------------

(h) Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company in its jurisdiction of organization
and good standing as a foreign entity in such other jurisdictions as the
Representatives may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.

(i) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(j) Exchange Listing. An application for the listing of the Underlying
Securities shall have been submitted to the New York Stock Exchange.

(k) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and the directors of the Company and the
officers of the Company, as designated by the Company’s Board of Directors for
purposes of Section 16 under the Exchange Act, relating to sales and certain
other dispositions of shares of Common Stock or certain other securities,
delivered to you on or before the date hereof, shall be in full force and effect
on the Closing Date or Additional Closing Date, as the case may be.

(l) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers by the Company. The Company agrees
to indemnify and hold harmless each Initial Purchaser, its affiliates, directors
and officers and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, reasonable legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, (i) any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering Memorandum, any of the
other Time of Sale Information, any Issuer Written Communication, any road show
as defined in Rule 433(h) under the Securities Act (a “road show”) or the
Offering Memorandum (or any amendment or supplement thereto) or caused by any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any

 

23



--------------------------------------------------------------------------------

untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information furnished to the Company in
writing by an Initial Purchaser through the Representatives expressly for use
therein, it being understood and agreed that the only such information furnished
by any Initial Purchaser consists of the information described as such in
subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, but only
with respect to any losses, claims, damages or liabilities that arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information (including any of
the other Time of Sale Information that has subsequently been amended), any
Issuer Written Communication, any road show or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed upon that the
only such information furnished by any Initial Purchaser consists of the
following information in the Offering Memorandum furnished on behalf of each
Initial Purchaser: the information contained in the sixth, seventh and
thirteenth paragraphs under the caption “Plan of Distribution”.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to the preceding paragraphs of this Section 7, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under the preceding paragraphs of this Section 7
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under the preceding paragraphs of this Section 7. If any such proceeding shall
be brought or asserted against an Indemnified Person and it shall have notified
the Indemnifying Person thereof, the Indemnifying Person shall be entitled to
participate therein and, to the extent that it may wish, jointly with any other
Indemnifying Persons similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to the Indemnified Person (who shall not, except
with the consent of the Indemnified Person, be counsel to the Indemnifying
Person), and after notice from the Indemnifying Person to the Indemnified Person
of its election so to assume the defense thereof, the Indemnifying Person will
not be liable to such Indemnified Person under this Section 7 for any legal or
other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof other than reasonable costs of investigation. In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the

 

24



--------------------------------------------------------------------------------

Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interest
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such fees and expenses shall be paid or reimbursed as they are
incurred. Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by the Representatives and any such separate firm for
the Company, its directors, its officers and any control persons of the Company
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (after
deducting discounts and commissions but before deducting expenses) received by
the Company from the sale of the Securities and the total

 

25



--------------------------------------------------------------------------------

discounts and commissions received by the Initial Purchasers in connection
therewith, as provided in this Agreement, bear to the aggregate offering price
of the Securities. The relative fault of the Company, on the one hand, and the
Initial Purchasers, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any reasonable legal or other expenses incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Initial Purchaser be required
to contribute any amount in excess of the amount by which the total discounts
and commissions received by such Initial Purchaser with respect to the offering
of the Securities exceeds the amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date or, in the case of the
Option Securities, prior to the Additional Closing Date (i) trading generally
shall have been suspended or materially limited on or by any of the New York
Stock Exchange or the Nasdaq Stock Market; (ii) trading of any securities issued
or guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market, which, for the avoidance of doubt, shall not include
secondary markets for privately-held securities; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representatives, is

 

26



--------------------------------------------------------------------------------

material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

10. Defaulting Initial Purchaser. (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder
on such date, the non-defaulting Initial Purchasers may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement. If, within 36 hours after any
such default by any Initial Purchaser, the non-defaulting Initial Purchasers do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Company may postpone the Closing Date or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date or the Additional Closing Date, as the case may
be, does not exceed one-eleventh of the aggregate number of Securities to be
purchased on such date, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder on such date plus such
Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase on such date) of the Securities
of such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remain
unpurchased on the Closing Date or the Additional Closing Date, as the case may
be, exceeds one-eleventh of the aggregate principal amount of the Securities to
be purchased on such date, or if the Company shall not exercise the right
described in paragraph (b) above, then this Agreement or, with respect to any
Additional Closing Date, the obligation of the Initial Purchasers to purchase
Securities on the Additional Closing Date shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

 

27



--------------------------------------------------------------------------------

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s counsel
and independent accountants; (v) the fees and expenses incurred in connection
with the registration or qualification and determination of eligibility for
investment of the Securities under the state or foreign securities or blue sky
laws of such jurisdictions as the Representatives may designate and the
preparation, printing and distribution of a Blue Sky Memorandum (including the
related reasonable fees and expenses of counsel for the Initial Purchasers if
such fees and expenses are required to be incurred) , provided that the amount
payable by the Company pursuant to clause (v) shall not exceed $10,000; (vi) any
fees charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (viii) all expenses and application
fees incurred in connection with the approval of the Securities for book-entry
transfer by DTC; (ix) all expenses incurred by the Company in connection with
any “road show” presentation to potential investors; and (x) all expenses and
application fees related to the listing of the Underlying Securities on the New
York Stock Exchange. Notwithstanding the foregoing, it is understood and agreed
that except as expressly provided in Section 7 or Section 11(b) of this
Agreement, the Initial Purchasers will pay all of their own costs and expenses,
including without limitation, fees and disbursements of their counsel other than
for Blue Sky matters to the extent expressly provided for in this
Section 11(a)), transfer taxes on the resale by them of any of the Securities,
the transportation and other expenses incurred by or on their behalf in
connection with “road show” presentations to potential investors (including 50%
of the cost of any aircraft or other transportation chartered in connection with
such “road show”) and any advertising expenses relating to offers of the
Securities that they make.

(b) If (i) this Agreement is terminated pursuant to clause (ii) of Section 9,
(ii) the Company for any reason fail to tender the Securities for delivery to
the Initial Purchasers (other than by reason of a default by any Initial
Purchaser), or (iii) the Initial Purchasers decline to purchase the Securities
because any of the conditions to the Initial Purchasers’ obligations set forth
in Section 6 have not been met, the Company agrees to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

 

28



--------------------------------------------------------------------------------

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15. Miscellaneous. (a) Authority of J. P. Morgan Securities LLC and Deutsche
Bank Securities Inc. Any action by the Initial Purchasers hereunder may be taken
by J. P. Morgan Securities LLC and Deutsche Bank Securities Inc., on behalf of
the Initial Purchasers, and any such action taken by J. P. Morgan Securities LLC
and Deutsche Bank Securities Inc. shall be binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J. P. Morgan Securities
LLC, 383 Madison Avenue, New York, New York 10179 (fax: (212) 622-8358),
Attention: Equity Syndicate Desk and c/o Deutsche Bank Securities Inc., 60 Wall
Street, 4th Floor, New York, New York 10005 (fax: (212) 797-9344), Attention:
Equity Capital Markets - Syndicate Desk, with a copy to Deutsche Bank Securities
Inc., 60 Wall Street, 4th Floor, New York, New York 10005 (fax: (212) 797-4561),
Attention: General Counsel. Notices to the Company shall be given to it at 116
New Montgomery Street, Suite 300 San Francisco, CA 94105, (fax: (866) 658-4763);
Attention: General Counsel.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in such state.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

 

29



--------------------------------------------------------------------------------

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(g) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, the Indenture, to
Xtract Research LLC (“Xtract”) following the completion of the offering for
inclusion in an online research service sponsored by Xtract, access to which is
restricted to “qualified institutional buyers” as defined in Rule 144A under the
Securities Act.

(h) New York Stock Exchange Acknowledgement. The Company and the Initial
Purchasers acknowledge that certain listing standards of the New York Stock
Exchange may limit the amount by which the conversion rate of the Securities may
increase. These standards generally require the Company to obtain the approval
of its stockholders before entering into certain transactions that potentially
result in the issuance of 20% or more of the Company’s Common Stock outstanding
at an effective conversion price less than the greater of book or market value
(determined in accordance with applicable guidelines of the New York Stock
Exchange) unless the Company obtains stockholder approval of issuances in excess
of such limitations. In accordance with these listing standards, these
restrictions will apply at any time when the Securities are outstanding,
regardless of whether the Company then has a class of securities listed on the
New York Stock Exchange. Accordingly, the Company will not enter into any
transaction, or take any other voluntary action, that would result in a decrease
of the effective conversion price below $27.64 per share (subject to any
adjustment pursuant to clauses (1) through (5) set forth in the Offering
Memorandum in section “Description of Notes – Conversion Rights – Conversion
Rate Adjustments”) such that the Securities become convertible into a number of
shares of Common Stock in excess of any limitations imposed by the continued
listing standards of the New York Stock Exchange, without complying, if
applicable, with the stockholder approval rules contained in such listing
standards.

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, TRULIA, INC. By  

/s/ Peter Flint

  Name:   Peter Flint   Title:   CEO

SIGNATURE PAGE TO PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Accepted: December 11, 2013

J. P. MORGAN SECURITIES LLC

DEUTSCHE BANK SECURITIES INC.

 

For themselves and on behalf of the several Initial Purchasers listed in
Schedule 1 hereto. J. P. MORGAN SECURITIES LLC By:  

/s/ Sudher Tegulapalle

Name:  

Sudher Tegulapalle

  Authorized Signatory DEUTSCHE BANK SECURITIES INC. By:  

/s/ John Recor

Name:  

John Recor

  Authorized Signatory By:  

/s/ Benjamin Marsh

Name:  

Benjamin Marsh

  Authorized Signatory

SIGNATURE PAGE TO PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal
Amount  

J.P. Morgan Securities LLC

   $ 90,000,000   

Deutsche Bank Securities Inc

   $ 78,000,000   

RBC Capital Markets, LLC

   $ 12,000,000   

Cantor Fitzgerald & Co.

   $ 4,000,000   

Craig-Hallum Capital Group LLC

   $ 4,000,000   

Needham & Company, LLC

   $ 4,000,000   

Raymond James & Associates, Inc.

   $ 4,000,000   

William Blair & Company, L.L.C.

   $ 4,000,000      

 

 

 

Total

   $ 200,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2

LIST OF SIGNIFICANT SUBSIDIARIES

Market Leader, Inc.

Market Leader LLC



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

                    , 2013

J. P. MORGAN SECURITIES LLC

DEUTSCHE BANK SECURITIES INC.

As Representatives of

the several Initial Purchasers listed in

Schedule 1 to the Purchase

Agreement referred to below

c/o J. P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

 

Re: Trulia, Inc. — Convertible Notes

Ladies and Gentlemen:

The undersigned understands that you, as Representatives of the several Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with Trulia, Inc., a Delaware corporation (the “Company”) providing
for the purchase and resale (the “Offering”) by the several Initial Purchasers
named in Schedule 1 to the Purchase Agreement (the “Initial Purchasers”), of
Convertible Senior Notes of the Company (the “Securities”). Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Purchase Agreement.

In consideration of the Initial Purchasers’ agreement to purchase and make the
Offering of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of J.P. Morgan Securities LLC and Deutsche
Bank Securities Inc. (the “Representatives”), on behalf of the Initial
Purchasers, the undersigned will not, during the period ending 90 days after the
date of the final offering memorandum (the “Offering Memorandum”) (such period,
the “Lock-Up Period”) relating to the Offering (the “Offering Date”), (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right



--------------------------------------------------------------------------------

or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of common stock of the Company (the “Common Stock”) or
any securities convertible into or exercisable or exchangeable for Common Stock
(including without limitation, Common Stock or such other securities which may
be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the Securities and Exchange Commission and securities
which may be issued upon exercise of a stock option or warrant or upon vesting
of any restricted stock units) (collectively, the “Equity Securities”), or
publicly disclose the intention to make any offer, sale, pledge or disposition,
(2) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Equity Securities, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise or
(3) make any demand for or exercise any right with respect to the registration
of any shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock, in each case other than (a) transfers of Common
Stock (i) provided for in the Purchase Agreement, (ii) acquired in open market
transactions on or after the Offering Date, (iii) as a bona fide gift or gifts,
(iv) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, or if the undersigned is a trust, to any
beneficiary (including such beneficiary’s estate) of the undersigned, (v) by
will or intestate succession upon the death of the undersigned, (vi) if the
undersigned is a corporation, limited liability company, partnership or other
entity, distribution of shares of Common Stock or any security directly or
indirectly convertible into Common Stock to members, stockholders, partners,
subsidiaries or affiliates of the undersigned or to any investment fund or other
entity that controls or manages or is controlled or managed by the undersigned,
provided that in the case of any transfer contemplated in clauses (a)(iii),
(iv), (v) or (vi) above, each donee, heir, distributee or other transferee shall
execute and deliver to the Representatives a lock-up letter in the form of this
paragraph; (vii) in connection with the receipt of Common Stock in connection
with the vesting or exercise of restricted stock, restricted stock units, stock
options or the “net” or “cashless” exercise of stock options for purposes of
exercising such stock options, which transfers under this clause (a)(vii) shall
include those to pay taxes due as a result of such vesting or exercise, pursuant
to an employee benefit plan disclosed in the Offering Memorandum, provided that
in the case of any transfer contemplated in clause (a)(vii), such Equity
Securities so received (other than those sold to pay taxes due as a result of
such vesting or exercise) shall be subject to the terms of this Letter
Agreement; and provided, further, that in the case of any transfer or
distribution pursuant to clauses (a)(ii) through (a)(vii), no filing by any
party (donor, donee, transferor or transferee) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or other public announcement shall be
required or shall be made voluntarily in connection with such transfer or
distribution (other than (I) a filing on a Form 5 made after the expiration of
the Lock-Up Period or (II) a public report or filing under Section 16 of the
Exchange Act which explicitly states that no Securities were sold by the
reporting person and that such Securities remain subject to the terms of this
Letter Agreement, or that the only sales of Securities sold by or on behalf of
the reporting person were to satisfy tax obligations as a result of the vesting
or exercise of Equity Securities and that any additional Securities received
upon the result of the vesting or exercise of Equity Securities remain subject
to the terms of this Letter Agreement); (viii) pursuant to a bona fide
third-party tender offer, merger, consolidation or other similar transaction
made to all holders of the Company’s capital stock involving a change of control
(as defined below) of the Company, provided that in the

 

Ex. A-2



--------------------------------------------------------------------------------

event that such tender offer, merger, consolidation or other such transaction is
not completed, the Equity Securities held by the undersigned shall remain
subject to the provisions of this Letter Agreement, (ix) by operation of law,
such as pursuant to a domestic relations order or in connection with a divorce
settlement, provided that in the case of any transfer contemplated in this
clause (a)(ix), each transferee shall execute and deliver to the Representatives
a lock-up letter in the form of this paragraph, or (x) pursuant to a written
plan (the “Plan”) meeting the requirements of Rule 10b5-1 under the Exchange
Act, relating to the sale of Equity Securities in existence as of the date
hereof; provided that in the case of a sale or transfer pursuant to clause (x),
any public report or filing under Section 16 of the Exchange Act must explicitly
state that such sales or transfers were made pursuant to a Plan in existence
prior to the date hereof, or (b) enter into a new Plan (the “New Plan”), or
amend a Plan in existence as of the date hereof, meeting the requirements of
Rule 10b5-1 under the Exchange Act relating to the sale of Equity Securities,
provided that for the purposes of this clause (b) the securities subject to such
New Plan may not be sold and no public disclosure of any such action shall be
required or shall be voluntarily made by any person until after the expiration
of the restricted period set forth in this Letter Agreement or the release or
waiver of the restrictions of this Letter Agreement with respect to all of the
Equity Securities held by the undersigned or such portion of the Equity
Securities held by the undersigned to be sold under the New Plan. If the
undersigned is an officer or director of the Company, the undersigned further
agrees that the foregoing provisions shall be equally applicable to any
Company-directed Securities the undersigned may purchase in the Offering. For
purposes of clause (a)(viii) above, “change of control” shall mean the transfer
(whether by tender offer, merger, consolidation or other similar transaction),
in one transaction or a series of related transactions, to a person or group of
affiliated persons (other than an Initial Purchaser pursuant to the Offering),
of the Equity Securities if, after such transfer, such person or group of
affiliated persons would hold a majority or more of the outstanding voting
securities of the Company (or the surviving entity).

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

In addition, the Representatives agree that any release or waiver of the
foregoing restrictions shall require the Company’s consent. In the event that
either of the Representatives withdraws from or declines to participate in the
Offering, all references to the Representatives contained in this Letter
Agreement shall be deemed to refer to the sole Representative that continues to
participate in the Offering (the “Sole Representative”), and, in such event, any
written consent, release, waiver or notice given or delivered in connection with
this Letter Agreement by the Sole Representative shall be deemed to be
sufficient and effective for all purposes under this Letter Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
successors, assigns, heirs or personal representatives of the undersigned.

 

Ex. A-3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, this Letter Agreement
will automatically terminate and the undersigned will be released from all of
his, her or its obligations hereunder upon the earliest to occur, if any, of
(i) the Company advises the Representatives in writing that it has determined
not to proceed with the Offering, (ii) the Purchase Agreement is executed but is
terminated (other than the provisions thereof which survive termination) prior
to payment for and delivery of the Securities to be sold thereunder, or
(iii) [                    ], in the event that the Purchase Agreement has not
been executed by such date.

The undersigned understands that the Company and the Initial Purchasers are
entering into the Purchase Agreement and proceeding with the Offering in
reliance upon this Letter Agreement.

The undersigned hereby waives any and all notice requirements and rights with
respect to registration of securities pursuant to any agreement, understanding
or otherwise setting forth the terms of any security of the Company held by the
undersigned, including any registration rights agreement to which the
undersigned and the Company may be party; provided that such waiver shall apply
only to the proposed Offering, and any other action taken by the Company in
connection with the proposed Offering.

The undersigned hereby agrees that, to the extent that the terms of this Letter
Agreement conflict with or are in any way inconsistent with any registration
rights agreement, any market standoff agreement or any other lock-up agreement
related to the Equity Securities to which the undersigned and the Company may be
a party, this Letter Agreement supersedes such agreements.

[Signature Page Follows]

 

Ex. A-4



--------------------------------------------------------------------------------

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

 

Very truly yours, Signature:  

 

Print Name:  

 

 

Ex. A-5